DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The IDS filed 8/24/2022 has been considered. Newly discovered references found in the IDS has required a new rejection to be as provided below. This rejection is thus Non-Final. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-8 and 10-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, 21, and 27 requires “first radii” and “second radii” which connect flat strips to conduit walls. However, it is unclear how a radius can connect something as it is an imaginary straight line. For examining purposes the limitation will be interpreted under its merits. 
Claims 2-8, 10, 11, 13-20, 22-26, and 28-34 are rejected to on the basis of their dependency. 


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 12-16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (Chinese Patent Publication CN104266533A).

Regarding claim 12, Ma discloses a fill sheet for assembly into a fill pack for cooling a cooling medium in a cooling tower (figs 1-3), the fill sheet comprising:
a first end (see annotated fig 1 below);
a second end extending substantially parallel to the first end and generally perpendicularly relative to a longitudinal axis, the first and second ends extending substantially parallel to a lateral axis of the fill sheet (see annotated fig 1 below);
a plurality of flutes (2-3) extending from the first end toward the second end at a first flute angle, the plurality of flutes including a first flute with a first edge and a second flute having a second edge, the first edge being directly connected to the second edge along a length of the first and second flutes (see annotated fig 2 below), the plurality of flutes guiding airflow along the sheet from the first end toward the second end and defining a flute height (see annotated fig 2 below); and
microstructure defined on the plurality of flutes (created by 2-1), the microstructure including first top flat strips, first bottom flat strips and first conduit sides connecting the first top flat strips to the first bottom flat strips (see annotated fig 3 below), the microstructure defining a microstructure depth, the first top flat strips and the first bottom flat strips extending parallel to the lateral axis, a plurality of first radii (created by the bends connecting the flat strips to the conduit walls) connecting the first top flat strips to the first conduit sides and the first bottom flat strips to the first conduit sides, the flute height being greater than the microstructure depth (see annotated fig 2 below).

    PNG
    media_image1.png
    501
    913
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    414
    756
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    487
    517
    media_image3.png
    Greyscale


Regarding claim 13, Ma further discloses wherein the first conduit sides are comprised of first inflection lines connecting the plurality of first radii between adjacent first top flat strips and first bottom flat strips (as there would be at least a point between the bends that would be straight thus creating an inflection line).

Regarding claim 14, Ma further discloses wherein the first flute angle is approximately forty-five degrees (fig 1).

Regarding claim 15, Ma further discloses a first portion and a second portion, the plurality of flutes including a first plurality of flutes and a second plurality of flutes, the first plurality of flutes extending at the first flute angle and the second plurality of flutes extending at a second flute angle (see annotated fig 1 below).

    PNG
    media_image4.png
    482
    747
    media_image4.png
    Greyscale


Regarding claim 16, Ma further discloses wherein the first portion is separated from the second portion by a central row of connectors extending generally parallel to the lateral axis (see annotated fig 1 below).

    PNG
    media_image5.png
    493
    943
    media_image5.png
    Greyscale

Regarding claim 19, Ma further discloses wherein the microstructure defines a microstructure spacing and a microstructure height, the microstructure spacing being approximately twice the microstructure height (see annotated fig 2 below).


    PNG
    media_image6.png
    487
    517
    media_image6.png
    Greyscale


Regarding claim 20, Ma further discloses wherein the microstructure defines microstructure radii, the microstructure radii being approximately seventy to one hundred percent of the microstructure depth (as the surface of the microstructure defines radii via an imaginary curve such as shown below, some of which would be seventy to one hundred percent of the microstructure depth).


    PNG
    media_image7.png
    487
    517
    media_image7.png
    Greyscale



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1, 2, 5-8, 10, 11, and 21-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (Chinese Patent Publication CN104266533A) in view of Munters (U.S. Patent No. 3,415,502).

Regarding claim 1, Ma discloses a cross corrugated fill pack assembly for cooling a fluid flowing through the pack with a gas flowing through the pack in a substantially opposing direction (figs 1-3), the fill pack assembly comprising:
a first sheet (fig 1) defining a longitudinal axis and having a first end, a second end (see annotated fig 1 below) and a first plurality of flutes (2-3) extending from the first end toward the second end, a first microstructure (created by 2-1) defined on the first sheet including first top flat strips (see annotated fig 3 below), first bottom flat strips and first conduit sides connecting the first top flat strips to the first bottom flat strips, a plurality of first radii connecting the first top flat strips to the first conduit sides and the first bottom flat strips to the first conduit sides (created by the bends connecting the flat strips to the conduit walls), the first plurality of flutes extending at a first flute angle relative to the longitudinal axis, the first flute angle being approximately forty-five degrees (fig 1).


    PNG
    media_image1.png
    501
    913
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    414
    756
    media_image2.png
    Greyscale

However, Ma does not explicitly disclose a second sheet having a second plurality of flutes, a second microstructure defined on the second sheet including second top flat strips, second bottom flat strips and second conduit sides connecting the second top flat strips to the second bottom flat strips, a plurality of second radii connecting the second top flat strips to the second conduit sides and second bottom flat strips to the second conduit sides, the first and second microstructure extending substantially perpendicular to the longitudinal axis, the first sheet connected to the second sheet in an assembled configuration with the first plurality of flutes extending to an opposite side of the longitudinal axis relative to the second plurality of flutes in the assembled configuration, the first and second plurality of flutes guiding the gas flowing from the first end toward the second end. Munters, however, discloses a cross corrugated fill pack (fig 7) wherein a second sheet identical to a first sheet has a second flute which crosses a first flute of the first sheet (see annotated fig 7 below).  Munters teaches that this increases the heat exchange coefficient between the fluids (see col 2, lines 50-56). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Ma to provide the crossing flutes of Munters in order to improve the efficiency of the heat exchanger. 


    PNG
    media_image8.png
    472
    698
    media_image8.png
    Greyscale




	Regarding claim 2, the combination of Ma and Munters discloses all previous claim limitations. Ma further discloses a first row of connectors extending along the first end; and a second row of connectors extending along the second end (see annotated fig 1 below).

    PNG
    media_image9.png
    542
    943
    media_image9.png
    Greyscale

	
Regarding claim 5, the combination of Ma and Munters discloses all previous claim limitations. Ma further discloses wherein the first conduit sides are comprised of first inflection lines, the first inflection lines positioned between the plurality of first radii that connect the respective first top flat strips to the first bottom flat strips (as there would be at least a point between the bends that would be straight thus creating an inflection line).

Regarding claim 6, the combination of Ma and Munters discloses all previous claim limitations. Ma further discloses wherein the first plurality of flutes define a flute height (see annotated fig 2 below).


    PNG
    media_image10.png
    432
    517
    media_image10.png
    Greyscale


Regarding claim 7, the combination of Ma and Munters discloses all previous claim limitations. However, they do not explicitly disclose wherein the flute height is approximately nineteen millimeters. Rather, Ma is silent on the exact dimension of the device. However, since Ma teaches providing a flute which has a height, the exact height is considered a result-effective variable, i.e. a variable having a recognized result. In this case the recognized result is the flute height will determine the amount of fluid which can flow through at a given time, which would directly affect the performance of the device. It would not have been inventive to determine through routine optimization the optimal height of the flute and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Ma to have the flute height be approximately nineteen millimeters in order to optimize the efficiency of the pack. 


Regarding claim 8, the combination of Ma and Munters discloses all previous claim limitations. Ma further discloses wherein the microstructure defines a microstructure height (see annotated fig 2 below). However, Wigley does not explicitly disclose the microstructure depth being approximately two to three millimeters and the microstructure height being approximately five to seven and six tenths millimeters. However, since Ma teaches providing a microstructure width and depth, the exact dimension of these are considered result-effective variables, i.e. a variables having a recognized result. In this case the recognized results is the microstructure depth and height will determine the flow characteristics through the pack, which would directly affect the performance of the device. It would not have been inventive to determine through routine optimization the optimal depth and height of the microstructure and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Ma to have the microstructure depth being approximately two to three millimeters and the microstructure height being approximately five to seven and six tenths millimeters.

    PNG
    media_image11.png
    432
    517
    media_image11.png
    Greyscale


	Regarding claim 10, the combination of Ma and Munters discloses all previous claim limitations. Ma further discloses a first row of connectors extending along the first end, the first row of connectors comprised of a plurality of connector tabs (4-1, see annotated fig 1below).


    PNG
    media_image9.png
    542
    943
    media_image9.png
    Greyscale

Regarding claim 11, the combination of Ma and Munters discloses all previous claim limitations. Ma further discloses wherein the first microstructure defines generally arcuate surfaces between the first top flat strips and the first bottom flat strips along which the fluid flows during operation between the first and second ends (as the bends would create arcuate surfaces), the arcuate surfaces comprised of the plurality of first radii.

Regarding claim 21, Ma discloses a cross corrugated fill pack assembly for cooling a fluid flowing through the pack with a gas flowing through the pack in a substantially opposing direction (figs 1-3), the fill pack assembly comprising:
a first sheet defining a longitudinal axis and having a first end, a second end and a first plurality of flutes extending from the first end toward the second end (see annotated fig 1 below), the first plurality of flutes (2-3) being connected to each other laterally along the longitudinal axis, a first microstructure (created by 2-1) defined on the first sheet including first top flat strips, first bottom flat strips and first conduit sides connecting the first top flat strips to the first bottom flat strips (see annotated fig 3 below), a plurality of first radii (created by the bends connecting the flat strips to the conduit walls) connecting the first top flat strips to the first conduit sides and the first bottom flat strips to the first conduit sides, the first plurality of flutes extending at a first flute angle relative to the longitudinal axis and guiding the gas flowing through the pack from the first end toward the second end, the first flute angle being approximately forty-five degrees (fig 1); and

    PNG
    media_image1.png
    501
    913
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    414
    756
    media_image2.png
    Greyscale

However, Ma does not explicitly disclose a second sheet having a second plurality of flutes, a second microstructure defined on the second sheet including second top flat strips, second bottom flat strips and second conduit sides connecting the second top flat strips to the second bottom flat strips, a plurality of second radii connecting the second top flat strips to the second conduit sides and second bottom flat strips to the second conduit sides, the first and second microstructure extending substantially perpendicular to the longitudinal axis, the first sheet connected to the second sheet in an assembled configuration with the first plurality of flutes extending to an opposite side of the longitudinal axis relative to the second plurality of flutes in the assembled configuration, the first and second plurality of flutes guiding the gas flowing from the first end toward the second end. Munters, however, discloses a cross corrugated fill pack (fig 7) wherein a second sheet identical to a first sheet has a second flute which crosses a first flute of the first sheet (see annotated fig 7 below).  Munters teaches that this increases the heat exchange coefficient between the fluids (see col 2, lines 50-56). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Ma to provide the crossing flutes of Munters in order to improve the efficiency of the heat exchanger. 


    PNG
    media_image8.png
    472
    698
    media_image8.png
    Greyscale

	Regarding claim 22, the combination of Ma and Munters discloses all previous claim limitations. Ma further discloses wherein at least one of the first plurality of flutes extends from the first end to the second end (see annotated fig 1 below).

    PNG
    media_image12.png
    542
    943
    media_image12.png
    Greyscale

	Regarding clam 23, the combination of Ma and Munters discloses all previous claim limitations. Ma further discloses wherein at least one of the first plurality of flutes extends from the first end and terminates before reaching the second end (see annotated fig 1 below).

    PNG
    media_image13.png
    493
    943
    media_image13.png
    Greyscale

	
Regarding clam 24, the combination of Ma and Munters discloses all previous claim limitations. Ma further discloses wherein the first plurality of flutes form a sinusoidal-like wave along a cross-section taken along a line substantially perpendicular to a longitudinal direction of the first plurality of flutes (as can be seen in figure 2).

	Regarding claim 25, the combination of Ma and Munters discloses all previous claim limitations. Ma further discloses wherein the first sheet includes a first portion proximate the first end and a second portion proximate the second end, the first and second portions separated by a central row of connectors (see annotated fig 1 below).

    PNG
    media_image14.png
    493
    943
    media_image14.png
    Greyscale

	
Regarding claim 26, the combination of Ma and Munters discloses all previous claim limitations. Ma further discloses wherein the first flute angle includes a first flute angle in the first portion and a second flute angle in the second portion (see annotated fig 1 below).

    PNG
    media_image15.png
    482
    747
    media_image15.png
    Greyscale

	Regarding claim 27, Ma discloses a cross corrugated fill pack assembly for cooling a fluid flowing through the pack with a gas flowing through the pack in a substantially opposing direction (figs 1-3), the fill pack assembly comprising:
a first sheet (fig 1) defining a longitudinal axis and having a first end, a second end and a first plurality of flutes (2-3) extending from the first end toward the second end (see annotated fig 1 below), a first microstructure (created by 2-1) defined on the first sheet including first top flat strips, first bottom flat strips and first conduit sides connecting the first top flat strips to the first bottom flat strips (see annotated fig 3 below), a plurality of first radii connecting the first top flat strips to the first conduit sides and the first bottom flat strips to the first conduit sides, the first plurality of flutes extending at a first flute angle relative to the longitudinal axis (fig 1), the first flute angle being approximately forty-five degrees (fig 1 below).

    PNG
    media_image1.png
    501
    913
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    414
    756
    media_image2.png
    Greyscale

However, Ma does not explicitly disclose a second sheet having a second plurality of flutes, a second microstructure defined on the second sheet including second top flat strips, second bottom flat strips and second conduit sides connecting the second top flat strips to the second bottom flat strips, a plurality of second radii connecting the second top flat strips to the second conduit sides and second bottom flat strips to the second conduit sides, the first and second microstructure extending substantially perpendicular to the longitudinal axis, the first sheet connected to the second sheet in an assembled configuration with the first plurality of flutes extending to an opposite side of the longitudinal axis relative to the second plurality of flutes in the assembled configuration, the first and second plurality of flutes guiding the gas flowing from the first end toward the second end. Munters, however, discloses a cross corrugated fill pack (fig 7) wherein a second sheet identical to a first sheet has a second flute which crosses a first flute of the first sheet (see annotated fig 7 below).  Munters teaches that this increases the heat exchange coefficient between the fluids (see col 2, lines 50-56). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Ma to provide the crossing flutes of Munters in order to improve the efficiency of the heat exchanger. 
	

	Regarding claim 28, the combination of Ma and Munters discloses all previous claim limitations. Ma, as modified, further discloses wherein the second sheet is rotated one hundred eighty degrees relative to the first sheet to assemble the first and second sheets into the fill pack (such as taught by Munters, see rejection of claim 27).

	Regarding claim 29, the combination of Ma and Munters discloses all previous claim limitations. Ma, as modified, further discloses wherein the first sheet includes a first end row of connectors proximate the first end, a second end row of connectors proximate the second end and a first central row of connectors located centrally between the first and second ends (see annotated fig 1 below, Ma), the second sheet (taught by Munters) includes a second central row of connectors (such as the first sheet), the first and second central rows of connectors aligned and connected in the assembled configuration (as this is what the connectors are used for).

    PNG
    media_image16.png
    493
    943
    media_image16.png
    Greyscale


	Regarding claim 30, the combination of Ma and Munters discloses all previous claim limitations. Ma further discloses wherein the first and second microstructure extend substantially parallel to a lateral axis of the fill pack (see fig 1).

	Regarding claim 31, the combination of Ma and Munters discloses all previous claim limitations. Ma, as modified, further discloses wherein the first top flat strips and the first bottom flat strips are spaced from each other along the longitudinal axis (see annotated fig 3 below, Ma), the second top flat strips and the second bottom flat strips being spaced from each other along the longitudinal axis (such with the first sheet), the longitudinal axis extending parallel to an airflow direction.

    PNG
    media_image17.png
    414
    756
    media_image17.png
    Greyscale


	Regarding claim 32, the combination of Ma and Munters discloses all previous claim limitations. Ma further discloses wherein the first microstructure extends parallel to a lateral axis of the first sheet, the first microstructure extending across the first flute with the first top flat strips and the first bottom flat strips extending parallel to the lateral axis (see annotated fig 3 above).

	Regarding claim 33, the combination of Ma and Munters discloses all previous claim limitations. Ma further discloses wherein the first top flat strips, the first bottom flat strips and first conduit sides are defined by a cross-section taken along a line extending parallel to the longitudinal axis (see annotated fig 3 above).

	Regarding claim 34, the combination of Ma and Munters discloses all previous claim limitations. Ma further discloses 1, wherein the first top flat strips and the first bottom flat strips extend parallel to the lateral axis of the first sheet across the first plurality of flutes (see annotated fig 3 above).


9.	Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma and Munters as applied to claim 1 above, and further in view of Rocklitz (U.S. Patent Publication No. 2010/0078379, previously cited).

Regarding claim 3, the combination of Ma and Munters discloses all previous claim limitations. However, they do not explicitly disclose wherein the first flute angle is approximately fifteen to thirty degrees. Rocklitz, however, discloses a cross corrugated fill pack (for example shown figs 15A-15B) wherein a flute angle may range between 5 and 95 degrees between ends (see ¶0080). Rocklitz teaches that the flute angle determine the flow through the pack (¶0078). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Ma to have the first flute angle be between fifteen and thirty degrees in order to optimize the flow through the pack and thus improve the efficiency of the device. 


Regarding claim 4, the combination of Ma and Munters discloses all previous claim limitations. However, they do not explicitly disclose wherein the first flute angle is approximately twenty degrees. Rocklitz, however, discloses a cross corrugated fill pack (for example shown figs 15A-15B) wherein a flute angle may range between 5 and 95 degrees between ends (see ¶0080). Rocklitz teaches that the flute angle determine the flow through the pack (¶0078). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Wigley, as modified, to have the first flute angle be 20 degrees in order to optimize the flow through the pack and thus improve the efficiency of the device.

10.	Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (alone).
Regarding claim 17, Ma discloses all previous claim limitations. Rather, Ma is silent on the exact dimension of the device. However, since Ma teaches providing a flute which has a height, the exact height is considered a result-effective variable, i.e. a variable having a recognized result. In this case the recognized result is the flute height will determine the amount of fluid which can flow through at a given time, which would directly affect the performance of the device. It would not have been inventive to determine through routine optimization the optimal height of the flute and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Ma to have the flute height be approximately nineteen millimeters in order to optimize the efficiency of the pack. 

Regarding claim 18, Ma discloses all previous claim limitations. However, Ma does not explicitly disclose the microstructure depth being approximately two to three millimeters and the microstructure height being approximately five to seven and six tenths millimeters. However, since Ma teaches providing a microstructure width and depth, the exact dimension of these are considered result-effective variables, i.e. a variables having a recognized result. In this case the recognized results is the microstructure depth and height will determine the flow characteristics through the pack, which would directly affect the performance of the device. It would not have been inventive to determine through routine optimization the optimal depth and height of the microstructure and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Ma to have the microstructure depth being approximately two to three millimeters and the microstructure height being approximately five to seven and six tenths millimeters.
Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HARRY E ARANT/Primary Examiner, Art Unit 3763